 In the MatterofLouisC.,BUEHLER AND JOHN L. BUEHLER D/B/AINDIANA GEARWORKSandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,DISTRICT 90, A. F. L.Case No. 9-R-1548.-Decided November 3, 1944Mr. Howard S. Young,of Indianapolis, Ind., for the Company.Mr. D. J.^ Omer,of Cincinnati, Ohio, andMr. David M. Nelson,ofIndianapolis, Ind., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Association of Machin-ists,District 90, A. F. L., herein calledthe Union,alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of IndianaGearWorks,Indianapolis,Indiana,,herein called the Company,theNational Labor Relations Boardprovided for an appropriate hearing upon due notice before BenjaminE. Cook, Trial Examiner.Said hearingwas held atIndianapolis,Indiana, on October 3,1944.The Company and the Union appearedand participated.All parties were afforded full opportunity, to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLouis C. Buehler and John L. Buehler, partners doing businessunder the firm name of Indiana Gear Works, have their only placeof business in Indianapolis, Indiana.. They manufacture gears, cams,59 N. L R B.,No. 15.48 INDIANA GEAR WORKS49machine and aircraft engine parts.During 1943 the Company causedto be shipped into the State of Indiana raw materials valued in excessof $100,000.During the same period, the Company shipped finishedproducts valued in excess of $100,000 outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District 90, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCEI?NING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent. introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall production and maintenance employees of the Company, includinginspectors, janitors, and the plant clerk, but excluding office clerical,plant protection, and engineering department employees, truck drivers,the chief inspector, foremen, working foremen; subforemen, and allother supervisory employees 1vit.h authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shalldirect thatthe question- concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollIThe Field Examiner reported that the Union submitted 88 authorization cards. thatthere were approximately 150 employees in the unit petitioned for. and that the cardswereall dated July 1944 .50,DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod immediately preceding the date of the- Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'LaborRelations Board by Section 9(c) of the NationalLaborRelations Act,and pursuantto ArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective' bargaining withIndiana GearWorks, Indianapolis,Indiana, an election by secret ballot shall beconducted as early as possible, but not later thanthirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11,of said Rules and Regulations, amongthe employees in the unit found appropriate in SectionIV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, includingemployees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented byInternational Association of Machinists,District 90, A. F.L., for thepurposes of collective bargaining.